Title: To George Washington from the Magistrates of Montgomery County, Virginia, 29 April 1794
From: Magistrates of Montgomery County, Virginia
To: Washington, George


          
            April 29th 1794.
          
          The Memorial of the undersigned Magistrates of the County of Montgomery, in the
            Commonwealth of Virginia, sheweth; That they conceive it essential to the existence of a
            Republican Government, that Elections of Representatives of the People, should be
            absolutely free; that if the Executive employ the force intrusted in their hands to
            destroy the rights of the People, or permit to be so employed, it will amount to a
            dissolution of the Government; and that if any part of that force is
            so employed, it is evidence that such is the will of the Executive, until their
            disapprobation is evinced by the punishment of the offenders.
          We therefore take this method to state to you a recent violation of that all important
            right of the People, the freedom of election; not doubting but this attempt, by a
            Military force, to prescribe to Freemen who they shall choose to
            represent them, will meet with the disapprobation of every department of the Federal
            Government.
          We do therefore charge that Captain William Preston of the Troops of the United States,
            having command of a Company of Federal Soldiers at the Court House of Montgomery County,
            in the Commonwealth of Virginia, on the 18th day of March 1793, and an election being
            then and there held for a Representative, from the said Commonwealth of Virginia, to the
            Congress of the United States, did interfere in, and endeavour to influence the said
              election.
          That the said Captain Preston at the election aforesaid, insisted his Soldiers should
            be polled, and evinced a determination to enforce the receipt of their votes, and caused
            them to vote for Francis Preston, one of the Candidates at the said election.
          That during the time of taking the Poll, at the said Election, the said Captain Preston
            caused his Company of Soldiers, repeatedly to march to the Court House, and parade and
            manuvre before, and around the same, to the disturbance, displeasure, and terror of the
            Voters assembled there, and with intent to intimidate those, who were in favour of
            Abraham Trigg, a Candidate at the said Election.
          That the said Captain Preston drew up his Company of Soldiers before that door of the
            Court-house into which Voters usually pass’d, near to the door, and kept them there a
            long time; during which time they obstructed, and hindred sundry voters, who were going
            into the said Court-house, to give their votes for, and in favor of the said Abraham
            Trigg.
          That while the said Captain Preston had his Company of Soldiers drawn up, as aforesaid,
            one of the Soldiers struck, and knocked down a Justice of the Peace, for the said County
            of Montgomery, in the presence, and by the approbation of him, the said Captain Preston,
            without any just provocation.
          That the said Captain Preston permitted his Soldiers to mix with the
            voters at the said Election, among whom they conducted themselves in an assuming,
            insolent, turbulent, and riotous manner; in which he the said Captain Preston encouraged
            them, by his presence and approbation.
          That by approbation of him the said Captain Preston, the said Soldiers assaulted
            insulted, and threatned, to beat those Voters who were in favor of the said Abraham
            Trigg at the said election.
          That during the election aforesaid, some of the said Soldiers assaulted, and abused a
            Magistrate of the said County, in the execution of his Office, by the approbation of the
            said Captain Preston.
          That others of the said Soldiers, by approbation of him the said Captain Preston did
            place themselves before the door of the Court-house, into which Voters usually passed,
            at a time when the Company was not paraded there, and there used violence to prevent the
            Voters who were in favor of the said Abraham Trigg from going in, to give their
            votes.
          That at some time during the continuance of the election aforesaid, the said Captain
            Preston placed himself in the Courthouse, and caused a strong Fellow, whom he had there
            for the purpose, to throw out of the Court-house, such persons as rendered themselves
            obnoxious to him, by voting in favor of the said Abraham Trigg.
          That the said Captain Preston caused some of his Soldiers to possess themselves of the
            door of the Court-house into which Voters usually passed, who while in possession
            thereof, forcibly kept out Voters, who attempted to pass into the said Court-house in
            order to give their votes.
          That the said Captain Preston treated with contempt, the authority of a Magistrate, who
            ordered him to take the Soldiers, who were acting riotously, away from among the
            Voters.
          That the said Captain Preston concerted with his Soldiers to raise an affray with the
            Country-men, who voted for the said Abraham Trigg.
          That by the said illegal, and unwarrantable proceedings of the said Captain Preston, by
            preventing some, and intimidating others of the Voters, from giving their Votes for the
            said Abraham Trigg, he the said Captain Preston caused Francis Preston (Brother to the
            said Captain Preston) who was not the choice of a majority of the
            Electors, to be elected a Representative from the Commonwealth of Virginia, to the
            Congress of the United States, for the district whereof the said County of Montgomery is
            a part.
          That the said Captn Preston after the close of the Poll at the said Election, caused
            his Soldiers to raise a very dangerous affray with the Voters, who had given their Votes
            for the said Abraham Trigg, which affray he the said Captin Preston, began, encouraged,
            and abetted, making no endeavour to cea[se] the same, until the Soldiers were
            vanquished.
          We rest ourselves assured, that the said Election will, by the House of
            Representatives, be declared void; But we conceive that a Man,
            who by so many overt acts, hath discovered himself regardless of the rights of a free
            People, is unfit for a Command in their Armies.
          We consider you, as Guardian of the Constitution of the United States, bound to
            preserve inviolate, the freedom of Election’s, under that Constitution.
          We consider you, as the fountain of Office, and Commander in Chief of the Army of the
            United States⟨:⟩ responsible for those whom you have appointed, and command: and
            therefore we call to you, and demand, that the said Captain William Preston, for the
            before enumerated offences, be tryed by a Military Tribunal: We beg leave to observe,
            that we prefer this mode of trial, to a Civil prosecution, least the latter should only
            be treated with derision, and contempt, for what would give Francis Preston (Brother to
            the said Captain Preston) more satisfaction, than to have been elected by the influence
            of his Brother, and Soldiers, and to be able to justify the proceeding, by paying the
            amercement of a Jury, which if even considerable, would to his Estate be trifling. And
            your Memorialists is as in duty bound &c. &c.
          
            (signed) James McCorkle.
            (signed) Daniel Howe.
            (signed) James Craig.
          
          
            The foregoing Memorial of the Magistrates of the County of Montgomery, is a true Copy
              from the Original remaining in the War-office of the United States.
          
          
            April 29th
              1794.
            Jno. Stagg, Junr: chf clk
          
         